                 Case 1:19-cv-08236-JGK Document 30 Filed 02/06/20 Page 1 of 1




                                                                                            Jonathan Stern, Esq.
                                                                                         jstern@rosenlegal.com
      February 6, 2020

      VIA ECF
      Hon. John G. Koeltl
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, NY 10007

              Re:      White v. Just Energy Group, Inc., et al., Case No. 1:19-cv-08236-JGK

      Your Honor:

             I represent Lead Plaintiff Gregory Gutman in the above-referenced matter. I write to
      request that the oral argument on Lead Plaintiff’s Motion to Transfer be adjourned until February
      12, 2020 at 10:30 a.m. Oral argument is currently scheduled for February 7, 2020 at 11:00 a.m.,
      and was recently rescheduled from February 6, 2020 at 12:30 p.m. I am requesting the foregoing
      adjournment due to the fact that I am the lead attorney for my firm for this matter and I have a
      previously scheduled deposition tomorrow in another matter which conflicts with the oral
      argument. This is the first request for an adjournment. I have conferred with Counsel for
      Defendants in this matter and they consent to this request for an adjournment.

              Thank you for your consideration.

                                                        Respectfully submitted,

                                                        /s/ Jonathan Stern
                                                        Jonathan Stern, Esq.


      cc: All counsel of record by ECF




                                                            1

THE ROSEN LAW FIRM, P.A. ♦ 275 MADISON AVENUE, 40TH FLOOR ♦ NEW YORK, NY 10016 ♦ TEL: (212) 686-1060 ♦ FAX: (212) 202-3827
